Exhibit Southern Company Consolidated Earnings (In Millions of Dollars) Three Months Ended June Year-to-Date June 2010 2009 Change 2010 2009 Change Income Account- Retail Revenues- Fuel $ 1,454 $ 1,306 $ 148 $ 2,882 $ 2,558 $ 324 Non-Fuel 2,117 1,987 130 4,148 3,800 348 Wholesale Revenues 473 438 35 1,015 889 126 Other Electric Revenues 142 128 14 278 251 27 Non-regulated Operating Revenues 21 26 (5) 42 53 (11) Total Revenues 4,207 3,885 322 8,365 7,551 814 Fuel and Purchased Power 1,757 1,582 175 3,529 3,096 433 Non-fuel O & M 918 832 86 1,827 1,702 125 MCAR Litigation Settlement 0 0 0 0 202 (202) Depreciation and Amortization 367 377 (10) 710 767 (57) Taxes Other Than Income Taxes 214 208 6 426 408 18 Total Operating Expenses 3,256 2,999 257 6,492 6,175 317 Operating Income 951 886 65 1,873 1,376 497 Other Income, net 42 67 (25) 88 112 (24) Interest Charges 219 233 (14) 441 459 (18) Income Taxes 248 226 22 483 393 90 Net Income 526 494 32 1,037 636 401 Dividends on Preferred and Preference Stock of Subsidiaries 16 16 0 32 32 0 NET INCOME AFTER DIVIDENDS ON PREFERRED AND PREFERENCE STOCK (See Notes) $ 510 $ 478 $ 32 $ 1,005 $ 604 $ 401 Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-Q.
